

79 SRES 195 ATS: Recognizing the 50th anniversary of the McClellan-Kerr Arkansas River Navigation System.
U.S. Senate
2021-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 195IN THE SENATE OF THE UNITED STATESApril 29, 2021Mr. Inhofe (for himself, Mr. Lankford, Mr. Boozman, and Mr. Cotton) submitted the following resolution; which was referred to the Committee on Environment and Public WorksMay 28 (legislative day, May 27), 2021Committee discharged; considered and agreed to with an amended preambleRESOLUTIONRecognizing the 50th anniversary of the McClellan-Kerr Arkansas River Navigation System.Whereas June 5, 2021, marks the 50th anniversary of the McClellan-Kerr Arkansas River Navigation System (referred to in this preamble as MKARNS);Whereas, in the Rivers and Harbors Act of 1946 (Public Law 79–525), Congress authorized the Army Corps of Engineers (commonly referred to as the Corps) to undertake comprehensive improvements on the Arkansas and Verdigris Rivers, which served as the foundation of the MKARNS;Whereas the MKARNS opened for full use in December 1970, which, after over 20 years and $1,200,000,000, was the largest civil works project undertaken by the Corps at the time;Whereas President Richard M. Nixon officially dedicated the MKARNS on June 5, 1971, at a ceremony at the Tulsa Port of Catoosa, Oklahoma;Whereas the MKARNS is named for United States Senator John L. McClellan of Arkansas and former Oklahoma Governor and United States Senator Robert S. Kerr of Oklahoma, who advocated for the creation of an expansive, inland waterway system;Whereas the MKARNS is 445 river miles long, with 18 locks and dams, spans from Catoosa, Oklahoma, to the Mississippi River, and serves commerce from a 12-State region consisting of Oklahoma, Arkansas, Kansas, Texas, Colorado, Montana, Nebraska, Minnesota, South Dakota, North Dakota, Missouri, and Idaho;Whereas the MKARNS provides year-round, accessible inland waterway transportation to 5 public ports, 50 private port terminals, and over 90 industries;Whereas, on an annual basis, the MKARNS provides for $8,500,000,000 in sales impacts, $1,600,000,000 in transportation cost savings, and $289,000,000 in business taxes;Whereas the MKARNS contributes to 56,000 full- and part-time jobs, and 20 percent of all jobs in the United States are linked to waterborne commerce supported by the inland waterway system;Whereas, on average, 11,000,000 tons of commodities with a value upwards of $4,000,000,000 travels on the MKARNS annually, with sand, gravel, rock, chemical fertilizer, iron, and steel accounting for nearly 60 percent of all waterborne commerce;Whereas there are 4 designated Foreign-Trade Zones along the navigation system at the public ports at Catoosa, Muskogee, Little Rock, and Pine Bluff;Whereas the MKARNS allows for the lowest-cost and most environmentally friendly method of moving goods, with 1 barge transporting the equivalent of 15 jumbo railcars and 60 large semi-trailers;Whereas, in 2015, the Corps upgraded the classification of the MKARNS from Connector to Corridor on the National Marine Highway, designated the MKARNS as a high-use waterway system, and labeled the MKARNS as Marine Highway 40;Whereas Congress authorized multiple uses for the MKARNS, including navigation, flood control, hydropower, recreation, water supply, and wildlife conservation;Whereas, through the end of 2020, Arkansas River Basin projects, including the MKARNS, are estimated to have cumulatively prevented nearly $16,000,000,000 in flood damages in the Arkansas River Basin region;Whereas there are 15 hydropower plants on the MKARNS which provide low-cost power to 7,000,000 people and produce 2,500,000 kilo-watt-hours per year;Whereas inland waterways provide many recreational opportunities, such as fishing, boating, and hiking, and over 4,000 recreational vessels lock through the MKARNS and 5,400,000 people visit Corps-operated recreation areas along the MKARNS annually;Whereas modernization of the MKARNS will empower future economic development, promote freight mobility, and expand agricultural exports and the movement of iron and steel products, while relieving congestion on our roads and bridges;Whereas the increased backlog in critical maintenance causes the economic uncertainty of complete navigation disruption on the MKARNS, which would cost beneficiaries up to $2,000,000 per day;Whereas Congress authorized the MKARNS to be deepened to 12 feet in 2003, and approximately 90 percent of the MKARNS is already 12-feet deep;Whereas the capacity of each barge could be increased by 200 tons for each additional foot of draft, increasing the overall freight capacity of the MKARNS by 40 percent and resulting in over $250,000,000 in increased business sales annually; andWhereas Oklahoma, Arkansas, the surrounding region, and the entire Nation have benefitted, and will continue to benefit, greatly from the MKARNS: Now, therefore, be itThat the Senate—(1)honors 2021 as the 50th anniversary of the McClellan-Kerr Arkansas River Navigation System;(2)recognizes that investments in inland waterway navigation infrastructure are an investment in the long-term strength and security of the United States economy; and(3)commits to completing the deepening of the McClellan-Kerr Arkansas River Navigation System from 9 feet to 12 feet. 